Citation Nr: 0712762	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  01-01 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased evaluation for a chip 
fracture of the right tibia, with traumatic arthritis of the 
right knee, currently rated as 30 percent disabling.

2.  Entitlement to a separate evaluation for impairment of 
the knee causing recurrent subluxation or lateral 
instability.


REPRESENTATION

Veteran represented by:	Lisa A. Lee, Attorney


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The veteran had active service from September 1953 until 
September 1956.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2000 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia.

The Board first considered this appeal in August 2001 and 
denied the claim for benefits.  The appellant sought review 
of the Board's August 2001 decision before the U.S. Court of 
Appeals for Veterans Claims (Court).  By order dated in May 
2002 and pursuant to a Joint Motion for Remand filed by the 
parties, the Board's August 2001 decision was vacated.  The 
terms of the Joint Motion for Remand were incorporated by the 
Court in its order, and are thus binding upon VA, including 
the Board. Stegall v. West, 11 Vet. App. 268, 271 (1998).

Subsequent to the Court order, the Board again considered the 
appeal in September 2003 and May 2005 and remanded the claim 
for additional development.  The RO/Appeals Management Center 
(AMC) completed all requested development, but continued the 
denial of benefits sought.  As such, this matter is properly 
returned to the Board for appellate consideration.  

A review of the record reflects the veteran raised a claim 
for entitlement to service connection for a skin rash.  This 
claim has not yet been adjudicated and as such is REFERRED to 
the RO for appropriate action.




FINDINGS OF FACT

1.  There is no evidence illustrating the veteran's chip 
fracture of the right tibia with arthritis of the right knee 
caused nonunion of the joint with loose motion.

2.  The chip fracture of the right tibia manifests with 
limitation of extension to 20 degrees.  

3.  The chip fracture of the right tibia with arthritis of 
the right knee manifests with instability causing the knee to 
give way and requiring the use of assistive devices. 


CONCLUSIONS OF LAW

1.  The criteria for a grant of an evaluation in excess of 30 
percent for a chip fracture of the right tibia with traumatic 
arthritis of the right knee have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.1-4.14, 4.40-4.45, 4.71a, Diagnostic Code 5262 
(2006).

2.  The criteria for the grant of a separate 10 percent 
evaluation for instability and subluxation of the knee have 
been approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.40-4.45, 
4.71a, Diagnostic Code 5257 (2006); VAOPGCPREC 23-97 (July 1, 
1997), published at 62 Fed. Reg. 63,603 (1997). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. 
§ 3.159.  

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim.  This notification obligation was accomplished by way 
of letters from the RO to the veteran dated in July 2002, 
January 2003, November 2005, December 2005 and March 2006.  
These letters effectively satisfied the notification 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) by: (1) informing the veteran about the information 
and evidence not of record that was necessary to substantiate 
the claim; (2) informing the veteran about the information 
and evidence VA would seek to provide; (3) informing the 
veteran about the information and evidence he was expected to 
provide; and (4) requesting the veteran provide any evidence 
in his possession that pertains to his claim.  The March 2006 
letter advised the veteran of how VA assigns disability 
ratings and effective dates and complies with the holding of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim.  The service 
medical records and private medical records are associated 
with the claims file.  Additionally, the veteran was afforded 
a VA examination in connection with his claim and provided 
testimony at a Board hearing.  The veteran and his 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide his claim.  In fact, in December 2005 and April 
2006 statements, the veteran indicated he had no additional 
information to submit.  As such, all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained and the case is ready for appellate 
review.

The Merits of the Claim

The RO granted service connection for a chip fracture of the 
right tibia in a December 1956 rating decision.  At that 
time, the disability was evaluated as noncompensable pursuant 
to 38 C.F.R. § 4.71a, Diagnostic Code 5262.  In a December 
1997 rating decision, the RO considered the traumatic changes 
of the right knee in conjunction with the residuals of the 
chip fracture of the right tibia and increased the disability 
evaluation to 10 percent.  The rating was increased to 20 
percent in a March 1999 Board decision.  The October 2000 
rating decision granted a temporary total rating for 
convalescence and granted an increased evaluation of 30 
percent at the conclusion of the temporary total rating.  The 
veteran contends this 30 percent rating does not accurately 
reflect the severity of his disability.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify various 
disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.1.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  

The veteran's a chip fracture of the right tibia, with 
traumatic arthritis of the right knee is currently rated 
under 38 C.F.R. § 4.71a, Diagnostic Code 5262.  Under 
Diagnostic Code 5262, a 20 percent rating is assigned when 
there is evidence of impairment of the tibia and fibula with 
malunion and moderate knee or ankle disability; a 30 percent 
rating is assigned when there is evidence of marked knee or 
ankle disability in addition to malunion of the joint. When 
there is nonunion of the joint with loose motion and the need 
for a brace, a 40 percent rating is assigned.

The evaluation of traumatic arthritis is governed by 
Diagnostic Code 5010 which mandates the claim be evaluated as 
degenerative arthritis.  Diagnostic Code 5003 for 
degenerative arthritis, in turn, evaluates disabilities based 
on the degree of limitation of motion under the appropriate 
Diagnostic Codes, in this case, Diagnostic Code 5260 for 
limitation of flexion of the leg and Diagnostic Code 5261 for 
limitation of extension of the leg.  If the disability is 
noncompensable under the appropriate Diagnostic Code for the 
joint involved, a 10 percent rating will be for application 
for such major joint or group of minor joints affected by 
limitation of motion. Id.  Limitation of motion needs to be 
objectively shown by findings such as swelling, muscle spasm, 
or painful motion. Id.  In the absence of limitation of 
motion, a 10 percent evaluation is warranted for x-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups and a 20 percent evaluation is 
warranted with x-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joints with occasional 
incapacitating exacerbations. Id.

Under Diagnostic Code 5260 a 20 percent evaluation is 
warranted when flexion is limited to 30 degrees and a 30 
percent evaluation is warranted when flexion is limited to 15 
degrees.  A 20 percent evaluation is also for assignment when 
extension is limited to 15 degrees and a 30 percent 
evaluation is for assignment when extension is limited to 20 
degrees.  When extension is limited to 30 degrees, a 40 
percent evaluation is warranted and a 50 percent evaluation 
is warranted if extension is limited to 45 degrees.  The 
Board must also consider a veteran's pain, swelling, 
weakness, and excess fatigability when determining the 
appropriate evaluation for a disability using the limitation 
of motion Diagnostic Codes. 38 C.F.R. §§ 4.40, 4.45; See 
Johnson v. Brown, 9 Vet. App. 7, 10 (1996); DeLuca v. Brown, 
8 Vet. App. 202 (1995).

Private medical records reflect complaints of pain and 
discomfort of the right leg and knee.  In February 2000, the 
veteran underwent a Magnetic Resonance Imaging test (MRI) of 
the right knee.  The concluding impression of the MRI was 
loss of the medial compartment joint space, which has 
progressed since the 1997 studies; associated complex 
degenerative changes involving the posterior horn of the 
medial meniscus; cruciate ligaments were intact; complex 
synovial findings either representing a chronic complicated 
joint effusions with central debris and synovial irregularity 
or thickening verses a more unusual abnormality such as a 
lipoma arborescens which consists of lipomatous proliferation 
of the synovium; and, a possible ruptured Baker's cyst. 

In February 2000, the veteran underwent arthroscopic surgery 
on the right knee, including a partial medial-lateral 
meniscectomy and chondroplasty.  Examination on the date of 
the surgery reflected a painful arch of motion of the right 
knee and tenderness to palpation at the medial joint line.  
However, distal pulses remained intact.  A March 2000 private 
physical therapy report after the right knee surgery noted 
complaints of knee pain, swelling and soreness increased with 
prolonged weight bearing.  The veteran also reported 
tightness in posterior right knee region.  Clinical 
examination found an active range of motion from +2 degrees 
to 118 degrees.  Strength was grossly 4/5 in the right lower 
extremity with increased knee pain.  Palpation found positive 
crepitus and normal patella mobility bilaterally and good 
scar mobility was observed with some generalized tenderness 
deep to scar tissue.  The veteran ambulated with an antalgic 
gait pattern with a decreased stance phase right lower 
extremity but did not require an assistive device.  The 
assessment was status post arthroscopy with decreased range 
of motion, diffuse atrophy, altered gait, and decreased 
activities of daily living.  

A March 2000 letter from the veteran's private physician 
indicated the veteran had underwent arthroscopic surgery 
which revealed significant arthritis of the medial 
compartment with chondromalacia and tears of the medial and 
lateral meniscus.  The physician indicated a synovectomy was 
performed along with a partial medial lateral meniscectomy 
and chondroplasty.  The veteran was noted to have discomfort 
in the knee.  The physician indicated the discomfort could be 
a continuous problem and total knee arthroplasty may be 
required in the future. 

The veteran underwent a VA examination performed by QTC 
services in August 2000.  The veteran explained his initial 
injury and treatment and also reported a history of cartilage 
rupture in 1999 and an arthroscopic surgery in February 2000.  
He reported a bone chip on the lateral aspect of the right 
knee that did not bother him.  

Clinical examination revealed 3 approximately 1 centimeter 
arthroscopic scars around the right knee that were linear 
with no disfigurement, keloid formation, or underlying tissue 
loss.  There were no abnormal sights of weight bearing on the 
feet and the veteran ambulated without assistive devices.  He 
had a normal gait and posture.  The right knee revealed some 
swelling but produced no significant tenderness to palpation.  
Flexion was decreased at 110 on the right secondary to pain 
and stiffness.  Extension was 20 degrees shy, due to pain and 
stiffness.  The McMurray's sign and anterior drawer tests 
were negative.  A 1.5 centimeter by 1.5 centimeter bone chip 
on the lateral aspect of the right knee was nontender and 
caused no problems.  The right knee revealed a triangular 
shaped ossific density projecting along the lateral femoral 
condyle which reflected a small fracture fragment.  

The right tibia/fibula x-ray revealed the triangular shaped 
ossific density within the right tibia and fibula.  There 
were no acute fractures or dislocations.  There was a linear 
5 millimeter density projecting immediately posterior to the 
proximal fibular diaphysis on the lateral view which was 
probably artifact.  The diagnosis was heel chip fracture of 
the right tibia which caused no problems.  The veteran had 
decreased range of motion of the right knee and was status 
post arthroscopic surgery.  The veteran was without evidence 
of significant degenerative joint disease.

A November 2000 private treatment record documented 
complaints of pain and discomfort in the right knee.  
Clinical examination revealed the veteran was becoming more 
varus and x-rays showed bone on bone in the medial 
compartment.  Review of previous arthroscopic pictures 
revealed fairly significant osteoarthritis of the medial 
compartment with significant synovitis.  The plan was synvisc 
injections and the physician discussed total knee replacement 
with the veteran as another option.  Private records in 2001 
illustrate the veteran underwent Synvisc injections to treat 
pain and discomfort of the right knee. 

The veteran underwent another VA examination, performed by a 
private physician, in March 2004.  The veteran complained of 
severe knee pain and indicated his right knee had worsened.  
The veteran related the condition occurred when he served in 
the military in 1955.  The symptoms included constant 
soreness and swelling.  The bone condition was never 
infected.  The functional impairment was the veteran no 
longer worked due to knee pain.  He could not stand or walk 
for any length of time.  The traumatic changes of the right 
knee began in 1955 and presented with soreness and swelling 
which occurred constantly but did not cause incapacitation.  
The veteran did not receive treatment for this condition.  

Clinical examination revealed posture and gait within normal 
limits.  Examination of the feet revealed no signs of 
abnormal weight bearing.  The veteran used a cane for 
ambulation due to pain.  The right tibia and fibula revealed 
normal findings.  The left tibia and fibula were normal.  The 
knee joint appearance was abnormal on the right with findings 
of small arthroscopic scars that were well healed.  Drawer 
and McMurray's tests were within normal limits.

Range of motion of the right knee indicated flexion to 100 
degrees with pain and extension to 10 degrees with pain.  
Range of motion in the left knee was normal.  The examiner 
indicated range of motion on the right was additionally 
limited by pain and pain had the major functional impact.  
The range of motion was not additionally limited by fatigue, 
weakness, lack of endurance and incoordination.  The right 
knee revealed joint effusion and crepitus.  Right tibia and 
fibula x-ray results were within normal limits.  The right 
knee x-ray demonstrated degenerative arthritic changes and 
degenerative joint space narrowing secondary to 
osteoarthritic changes.  No acute abnormality of the knee was 
present.  

The diagnosis was healed chip fracture of the right tibia and 
traumatic changes of the right knee.  The physician remarked 
the condition caused the veteran to retire early due to knee 
pain and affected daily activities in the veteran being 
unable to walk or stand for long periods of time.  The 
examiner concluded that there was some degree of 
posttraumatic arthritis along with meniscus tears that were 
directly related to the injury in 1955.  The examiner 
indicated he thought the veteran had a meniscus injury that 
was not repaired and continued to cause problems.  The 
examiner indicated he did not think the traumatic arthritis 
was related to the chip fracture.  The rheumatoid arthritis 
was noted to add an additional component to the deterioration 
of the right knee.

Private treatment records dated in 2005 reflect general 
treatment for rheumatoid arthritis but do not document 
treatment specific to the right knee or tibia.  Furthermore, 
these records fail to record any clinical findings from which 
the Board can evaluate the severity of the disorder pursuant 
to the Ratings Schedule.  

The veteran also presented testimony in support of his claim 
at a June 2001 Board hearing.  During this hearing, the 
veteran indicated he began seeing a doctor on a more regular 
basis around 1995 because the knee swelled and he could not 
walk on it.  He reported he received cortisone shots 
approximately once every six months or 10 months.  The 
veteran testified that he received a support from the VA and 
noted when he wore the brace; it pushed the swelling from the 
knee either up to his hip or down to his ankle.  He reported 
taking pain medication twice a day for the arthritis.  He 
also indicated he used a walking stick.  The veteran related 
that his knee gave way but he always managed to catch 
something and never fell to the floor.  The veteran testified 
he could not drive or hunt.  He indicated the only choice for 
future treatment was a total knee replacement.  The veteran 
related he could not climb stairs or bend down or stoop over 
without assistance in getting up.  He could not weed but was 
able to use his platform mower.  He reported waking up every 
night from the pain.

In a June 2004 statement the veteran disagreed with the 
findings of the March 2004 VA examination.  Specifically he 
reported that when his knee was weak or fatigued it was much 
harder to move the knee.  In a January 2007 statement the 
veteran indicated he received a walking stick from the VA in 
2004 or 2005 and was issued a knee brace in 2006.   

In sum, the record does not support the evaluation of a 
higher rating under Diagnostic Code 5262.  Although the 
veteran does wear a knee brace, the evidence of record does 
not demonstrate that such is a result of nonunion of the 
tibia and fibula.  Therefore, the veteran has not been shown 
to have met the criteria for a 40 percent evaluation under 
Diagnostic Code 5262.

However, the Board has considered the propriety of assigning 
a higher, or separate, rating under another diagnostic code. 
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  A higher 
evaluation under other diagnostic codes is not warranted as 
there is no showing of ankylosis of the left knee to warrant 
a rating under Diagnostic Code 5256, nor is there evidence of 
limitation of extension of the leg to 30 degrees to warrant a 
higher evaluation under Diagnostic Code 5261. See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5256, 5261 (2006).

Under VAOPGCPREC 23-97, however, the veteran may be assigned 
separate ratings for arthritis with limitation of motion 
under Diagnostic Code 5260 or 5261 and for instability under 
Diagnostic Code 5257.  A knee impairment with recurrent 
subluxation or lateral instability is rated 10 percent when 
slight, 20 percent when moderate, and a maximum 30 percent 
when severe. 38 C.F.R. § 4.71a, DC 5257. 

The evidence demonstrates that, if it were not for the 
veteran's already assigned 30 percent evaluation under 
Diagnostic Code 5262 for the impairment of the tibia and 
fibula, he would be entitled to a 30 percent disability 
rating under Diagnostic Code 5261 for limited extension.  
Specifically, the August 2000 VA examination demonstrated 
limitation of extension to 20 degrees.  As such, the veteran 
may be entitled to a separate evaluation for instability 
under Diagnostic Code 5257.

The evidence of record suggests that the veteran's knee 
manifests with instability.  For example, the records reflect 
the veteran requires the use of a cane and a brace for 
ambulation and is unable to stand for prolonged periods of 
time.  Furthermore, during the Board hearing, the veteran 
testified that his knee gave way.  

In sum, these findings are tantamount to a slight recurrent 
subluxation or lateral instability.  The instability cannot 
be described as moderate because although the veteran 
testified that his knee gave way, there is no objective 
evidence of instability of the knee.  As the veteran 
experiences slight instability as a result of his right knee 
disability, the Board finds that he is entitled to a separate 
10 percent rating under Diagnostic Code 5257.  

In reaching this decision, the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations have been considered, whether or not they were 
raised by the veteran, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  The 
Board finds that the evidence of record does not present such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  In the 
absence of such factors, the Board finds that the criteria 
for referral for the assignment of an extraschedular 
evaluation pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995).


ORDER

An evaluation in excess of 30 percent for a chip fracture of 
the right tibia, with traumatic arthritis of the right knee 
is denied.

A separate 10 percent evaluation for impairment of the knee 
causing recurrent subluxation or lateral instability is 
granted.


____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


